ORDER
Pursuant to our order in the appeal of Schaefer v. State Bar of Nevada, No. 12567, we hereby authorize the publication, ih accordance with SCR 121, of the following letter of reprimand, submitted by the State Bar of Nevada Disciplinary Board, Southern District, Pat Fitzgibbons, Chairman:
*413Michael Schaefer, Esquire, 333 Nutmeg Street; San Diego, California 92103
At a formal hearing held on the 15th day of January, 1980, a hearing panel of the State Bar of Nevada Disciplinary Board Southern District found that your conduct had violated Supreme Court Rules 187 and 190 and Disciplinary Rules DR 7-102(A)(l) and DR 7-104(A)(l) of the Canons of Ethics of the American Bar Association as adopted by this court.
That hearing panel found that you had knowingly and deliberately made repeated contacts and held a conference with a party whom you knew to be represented by counsel other than yourself. You even entered into negotiations, reached a settlement and took release from that party without notifying his counsel of record. You had previously caused a lawsuit to be brought against that party in an attempt to collect fees that you claimed to be owing to you. After taking a release from this party you then proceeded to amend your complaint and take a default judgment against that same party. All of this when you knew that this party was represented by counsel and that counsel had even filed an answer in a lawsuit which you initiated.
Your conduct was not a mere oversight conducted by a busy and overworked attorney. Your conduct was willfully and knowingly carried on over a period of time which makes it even worse.
By your conduct you have brought embarrassment and disgrace to the legal profession of which you are a member. It is the order of this Board that in addition to this public reprimand you be fined and assessed the costs of the disciplinary proceedings against you.
Dated this 11th day of February, 1980.
s/Pat Fitzgibbons, Chairman, State Bar of Nevada, Disciplinary Board, Southern District
It is so ORDERED.
Gunderson, C. J., and Manoukian, Batjer, Springer, and Mowbray, JJ., concur.